DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogino, US 2016/0295101.
In regard to claim 1, Ogino, US 2016/0295101, discloses a focus control apparatus configured to control a position of a focus element using focus position control data configured to reduce an image plane movement due to a magnification variation of an imaging optical system, the focus control apparatus comprising: 
a focus detection unit configured to detect a focus state of an object (see figure 1, element 106 and para 33); 

a first target position calculation unit configured to use the focus state detected at a first time and the focus position control data to calculate a first target position of the focus element at a second time after the first time (see figure 1, element 106; figure 8, steps 802, 805, and 806 and para 81-85); 
a second target position calculation unit configured to use history information of the object distance which is calculated a plurality of times before the first time to calculate a predicted object distance at the second time, and to use the predicted object distance and the focus position control data to calculate a second target position of the focus element at the second time (see figure 1, element 106; figure 8, steps 802 - 804 and para 73 and 81-85); 
a determination unit configured to determine whether the object is a moving object (see figure 1, element 106; figure 8, steps 802 - 806 and para 81-85); and 
a control unit configured to move, during the magnification variation, the focus element to the first target position at the second time when the object is not the moving object (object moving amount is less than predetermined value), and to the second target position at the second time when the object is the moving object (object moving amount is greater than predetermined value), wherein at least one processor or circuit is configured to perform a function of at least one of the units (see figure 1, element 102; figure 8, steps 802 - 806 and para 81-85).

In regard to claim 3, Ogino, US 2016/0295101, discloses the focus control apparatus according to claim 1, wherein the control unit moves the focus element to the first or second target position when the object is the moving object and at least a direction of the magnification variation is a telephoto direction (see figure 8, step 804 and para 83: when the moving object is greater that a predetermined value, the control unit moves the focus element to the target position when the direction of the magnification variation is a telephoto direction and when it is not).
In regard to claim 4, Ogino, US 2016/0295101, discloses the focus control apparatus according to claim 1, wherein the control unit moves the focus element to the second target position when the object is the moving object and at least a speed of the magnification variation is higher than a predetermined speed (see figure 8, step 804 and para 83: when the moving object is greater that a predetermined value, the control unit moves the focus element to the target position when a speed of the magnification variation is higher than a predetermined speed and when it is not).

In regard to claim 6, Ogino, US 2016/0295101, discloses the focus control apparatus according to claim 1, wherein during the magnification variation, the control unit moves the focus element to the second target position when at least a speed of the moving object is higher than a predetermined value (see figure 8, step 804 and para 83: when the moving object is greater that a predetermined value, the control unit moves the focus element to the target position when a speed of the moving object is higher than a predetermined value and when it is not).
In regard to claim 7, Ogino, US 2016/0295101, discloses the focus control apparatus according to claim 1, wherein during the magnification variation, the control unit moves the focus element to the second target position when the object is the moving object and at least a difference between the first target position and the second target position is larger than a predetermined value (see figure 8, step 804 and para 83: when the moving object is greater that a predetermined value, the control unit moves the focus element to the target position when a difference between the first target position and the second target position is larger than a predetermined value and when it is not).

In regard to claim 9, Ogino, US 2016/0295101, discloses an imaging apparatus comprising 
an image sensor (see figure 1, element 103) configured to image an object; and 
a focus control apparatus (see figure 1, elements 102 and 106), wherein the focus control apparatus is configured to control a position of a focus element using focus position control data configured to reduce an image plane movement due to a magnification variation of an imaging optical system (see para 29-33), and includes: 
a focus detection unit configured to detect a focus state of an object (see figure 1, element 106 and para 33); 
a distance calculation unit configured to calculate an object distance using the focus state and the focus position control data (see figure 1, element 106 and para 63); 
a first target position calculation unit configured to use the focus state detected at a first time and the focus position control data to calculate a first target position of the focus element at a second time after the first time (see figure 1, element 106; figure 8, steps 802, 805, and 806 and para 81-85); 
a second target position calculation unit configured to use history information of the object distance which is calculated a plurality of times before the first time to calculate a predicted object distance at the second time, and to use 
a determination unit configured to determine whether the object is a moving object (see figure 1, element 106; figure 8, steps 802 - 806 and para 81-85); and 
a control unit configured to move, during the magnification variation, the focus element to the first target position at the second time when the object is not the moving object (object moving amount is less than predetermined value), and to the second target position at the second time when the object is the moving object (object moving amount is greater than predetermined value), wherein at least one processor or circuit is configured to perform a function of at least one of the units (see figure 1, element 102; figure 8, steps 802 - 806 and para 81-85).
In regard to claim 10, since Ogino, US 2016/0295101, discloses the focus control apparatus and its operation as described above in regard to claim 1, the method of claim 10 is also disclosed (see claim 1 above).
In regard to claim 11, since Ogino, US 2016/0295101, discloses the focus control apparatus and its operation as described above in regard to claim 1, the storage medium of claim 11 is also disclosed (see claim 1 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0217352, discloses a focus control apparatus with a calculator that .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs